Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for dynamically updating a synchronization rule at a node configured to communicate with other nodes in an Internet of Things (IoT) hierarchy.
II. Claim 9-15, drawn to a method for dynamically selecting a communication protocol at a node configured to communicate with other nodes in an Internet of Things (IoT) hierarchy. 
III. Claim 16, drawn to a method for providing data from an integration stored at a node configured to communicate with other nodes in an Internet of Things (IoT) hierarchy. 
The inventions are distinct, each differs from the other because of the following reasons:
Inventions I, II and III, respectively, are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed since this subcombination only provide a subset of steps involved in selecting a communication protocol. Furthermore, the method in the subcombination can be used for other scenarios. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g. searching different main groups/subgroups or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include
(i) an election of an invention to be examined even though the requirement may be traversed (37 CPR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CPR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

A telephone call was made to Ryan Letson on March 9, 2022 to request an oral
Election and the applicant elected group I (claims 1-8) without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rave (US 20160006645) in view of Zhang (US 20180131459) further in view of Zuerner (US 20180139109).
Regarding claim 1, Rave discloses a method for dynamically updating a synchronization rule at a node configured to communicate with other nodes in an Internet of Things (IoT) hierarchy (figs. 3 and 4), comprising: 
receiving, at a first node, a request for either a first data set, or first integration, from a second node (figs. 3-4, [0015][0063], a local server receives a request for data from a user or a first node), wherein implementation of a first application programming interface ("API") is based on either the first dataset or the first integration ([0020-21][0045], each node includes multiple applications, a data protection block, a network communication block and a disk. Applications executed by the source node are configured by the network communication block to be visible to client computers via the network, which implies that the API is implemented based on the dataset or integration) and wherein answering the request requires forwarding the request to a third node (figs. 3-4, [0015][0063], the local server determines to forward the request to node 64B); 
Rave does not explicitly disclose determining, at the first node, that the synchronization rule should be updated based on the request and at least one synchronization criterium; 
generating, at the first node, a synchronization rule update, wherein the synchronization rule update comprises a change to at least one synchronization behavior of at least one node of the IoT hierarchy; 
updating, at the first node, the synchronization rule based on the synchronization rule update.
Zhang discloses determining, at the first node, that the synchronization rule should be updated based on the request and at least one synchronization criterium (Zhang, fig. 8, S812, S813, L801, [0255-58], receiving an alarm; finding that the synchronization rule is required to be updated after recalculating the topology. Here, the alarm notification taught by Zhang can be replaced by the request for data taught by Rave and the controller determines if the synchronization rule is needed to be updated based on the notification or request); 
generating, at the first node, a synchronization rule update, wherein the synchronization rule update comprises a change to at least one synchronization behavior of at least one node of the IoT hierarchy; updating, at the first node, the synchronization rule based on the synchronization rule update (Zhang, fig. 8, S812, S813, L801, [0255-58], finding that the synchronization rule is required to be updated after recalculating the topology; sending the updated synchronization rule implies that the synchronization rule update is generated and the synchronization rule is updated; claim 7, carrying the updated synchronization rule in a message; [0125]); 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Rave with the teachings given by Zhang. The motivation for doing so would have been to effectively improve the synchronization performance by utilizing the method of updating synchronization rule (Zhang, [0003]). 
	Rave and Zhang disclose software defined network (SDN) (Zhang, [0107][0329-30], program instructions; software function modules, SDN may include APIs) and each node may include multiple applications and applications executed by the source node are configured by the network communication block to be visible to client computers via the network (Rave, [0020-21]). These implicitly teach implementation of a first application programming interface ("API") is based on either the first dataset or the first integration. Although as examiner pointed out this is implied in Rave and Zhang, it is not specifically disclosed. However, this feature To further clarify this, Zuerner discloses implementation of a first application programming interface ("API") is based on either the first dataset or the first integration (Zuerner, fig. 7, provides or selecting API based on the request).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Rave/Zhang with the teachings given by Zuerner. The motivation for doing so would have been to determine the appropriate APIs for the requested network service (Zuerner, Abstract).

Regarding claim 2, Rave, Zhang and Zuerner disclose the method of claim 1, wherein the at least one synchronization criterium comprises a desired power usage level, desired storage capacity, or desired messaging latency (Zhang, [0064], the synchronization link has a strict time requirement). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.

Regarding claim 3, Rave, Zhang and Zuerner disclose the method of claim 1, wherein the synchronization rule comprises a request model, and wherein at least one synchronization behavior comprises a request model or a subscribe model (Zhang, [0071], the synchronization rule includes delay_req, Pdelay_req, which can be considered as part of the request model; may include priority information or subscribe model). The motivation of the combination is same as in claim 1. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 4, Rave, Zhang and Zuerner disclose the method of claim 1, wherein the synchronization criterium comprises a request threshold (Zhang, [0071-75], depending on whether no alarm or an alarm is received, here the request threshold can be 0). The motivation of the combination is same as in claim 1.

Regarding claim 5, Rave, Zhang and Zuerner disclose the method of claim 4, wherein the request threshold is based on requests received from a child node of the first node (Zhang, [0072-75], the threshold can be 0 alarm from the input node or child node). The motivation of the combination is same as in claim 1.

Regarding claim 6, Rave, Zhang and Zuerner disclose the method of claim 4, wherein the request threshold is based on requests received from a parent node of the first node (Zhang, [0072-75], when receives a switching/request message from a downstream or parent node, the threshold can be set 1). The motivation of the combination is same as in claim 1.

Regarding claim 7, Rave, Zhang and Zuerner disclose the method of claim 1, wherein the synchronization criterium comprises a scheduling model (Zhang, [0212-216], the controller determines it is better to be in a hold mode which is part of the scheduling model). The motivation of the combination is same as in claim 1.

Regarding claim 8, Rave, Zhang and Zuerner disclose the method of claim 1, further comprising generating, at the first node, a synchronization rule update request, wherein the (Zhang, [0258], the controller finding that the synchronization rule of the node NE9 is required to be updated after recalculating the topology, and transmitting a request message carrying the updated synchronization rule); and updating comprises comparing update with rule, only updating relevant portions (Zhang, [0126], compared with the previous information, the controller can update the rule according to the compared information; Rave, [0082], finding the delta between retrieved and requested data). The motivation of the combination is same as in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ZHENSHENG ZHANG/            Primary Examiner, Art Unit 2474